Per Curiam.
The two questions in this case are, 1. Whether the order of removal is not defective, in not adjudging that Scaghticoke was the last place of legal settlement of the pauper. 2. Whether the facts in the case show that- Scaghticoke was in reality the last place of legal settlement.
The ground on which this second point is attempted to be-supported, is the purchase of an estate in that town by the pauper’s father. The mere contract for the purchase of land will not satisfy this mode of acquiring a settlement. And although the act makes use of the term purchase, this necessarily implies that a title must be given. But, at all events, the consideration, to the amount of 75 dollars, must be paid ; and there is no evidence whatever that the father of the pauper ever paid any part of the consideration of his purchase. One witness says he supposed he paid 5007., but the witness did not pretend to know any thing about it; and the circumstances are very strong to show that he did not pay it. On the purchase he only got a bond for a deed, and it is proved that he never got a deed; by this bond the deed was to be given on the payment of the purchase money. It would, therefore, seem very reasonable to conclude that he would have had his deed if he had paid the consideration. He, afterwards, sold this bond to Levinus Lansing, The order of the sessions must, therefore, be reversed.
Order of sessions reversed.